TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 12, 2022



                                      NO. 03-22-00250-CV


                                   Lynn Trumbul, Appellant

                                                 v.

                                  John Trumbul, Jr., Appellee




       APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the order modifying the divorce decree signed by the trial court on

March 7, 2022. Appellant has filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. Appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.